United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Joanne Wright, for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1123
Issued: October 29, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 22, 2019 appellant, through her representative, filed a timely appeal from an
October 26, 2018 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish disability for the
period January 15 to May 7, 2011 causally related to her accepted December 19, 2007 employment
injury.
FACTUAL HISTORY
On December 21, 2007 appellant, then a 51-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on December 19, 2007 she sustained injury when her postal
vehicle was rear ended by another vehicle while in the performance of duty.3 She did not stop
work, but began performing light-duty work. OWCP accepted appellant’s claim for neck sprain,
thoracic sprain, and sprain of shoulder/upper arm (unspecified site).4
Appellant previously filed a claim under a separate file number (OWCP File
No. xxxxxx589) alleging injury due to an October 15, 1986 motor vehicle accident at work.
OWCP accepted that prior claim for cervical and lumbar strains, and she began performing lightduty work after October 15, 1986. On November 30, 2010 the employing establishment advised
appellant that, pursuant to the National Reassessment Process (NRP), it was withdrawing her light duty work because it was unable to identify work duties within her medical restrictions. 5 It has
administratively combined the files for OWCP File Nos. xxxxxx374 and xxxxxx589 and has
designated OWCP File No. xxxxxx589 as the master file.
In an April 14, 2008 duty status report (Form CA-17), Dr. Marjorie Lewis, a Boardcertified family practitioner, listed the date of injury as December 19, 2007 and indicated that
appellant’s cervical, thoracic, and shoulder sprains had resolved. She released appellant to fulltime work without restrictions as of April 14, 2008.6
In June 7 and December 2, 2010 duty status reports (Form CA-17), a physician with an
illegible signature listed the date of injury as October 15, 1986 and indicated that appellant had
clinical findings of brachial and sciatic neuritis. The physician noted that appellant could work on
a full time basis, but recommended work restrictions, including engaging in intermittent lifting and
carrying for no more than five hours per day and lifting no more than 30 pounds.

3

OWCP assigned the claim OWCP File No. xxxxxx374.

4
In a December 19, 2007 authorization for examination and/or treatment form (Form CA -16), a physician assistant
with an illegible signature indicated that appellant could perform light-duty work.
5

Appellant filed claim for compensation forms (Forms CA-7) alleging disability for the period January 1, 2011 and
continuing due to her October 15, 1986 employment injury and, by decision dated February 22, 2011, OWCP denied
her claim as she did not submit medical evidence sufficient to establish disability for the claimed period causally
related to her October 15, 1986 employment injury.
6

Appellant did not return to regular-duty work at that time, but she continued working in light-duty positions
designed to accommodate the work restrictions related to her previous October 15, 1986 employment injury. In
April 2009, she commenced working on a full-time basis in a modified carrier position which required intermittent
lifting and carrying for up to five hours per day.

2

In a January 26, 2011 report, Dr. Morry Fox, a Board-certified family practitioner and
osteopath, indicated that appellant suffered from brachial neuritis, cervical ligamentous strain, and
dorsal myositis. He advised that it was undetermined when she would return to work.
On July 7, 2015 appellant filed a wage-loss compensation claim (Form CA-7) alleging
disability for the period January 15 to May 7, 2011 causally related to her accepted December 19,
2007 employment injury. She asserted that the disability occurred because her light-duty work
was withdrawn in late-2010 under the NRP.
In a July 14, 2015 development letter, OWCP requested that appellant submit evidence in
support of her disability claim, including a medical report containing an opinion that her
December 19, 2007 employment injury caused disability for the period January 15 to May 7, 2011.
It afforded her 30 days to respond.
In response, appellant submitted a September 30, 2014 report from Dr. Melvyn G.
Drucker, a Board-certified orthopedic surgeon, who diagnosed multilevel cervical spondylit ic
changes and lumbar derangement, and indicated that she could work with restrictions.
In an August 10, 2015 letter, appellant’s then-representative asserted that appellant
sustained employment-related disability for the period January 15 to May 7, 2011 because the
employing establishment withdrew light-duty work under the NRP in late-2010.
By decision dated September 15, 2015, OWCP denied appellant’s claim for compensation
as she did not submit medical evidence sufficient to establish disability for the period January 15
to May 7, 2011 causally related to her accepted December 19, 2007 employment injury. 7 It
referenced the argument that the employing establishment’s withdrawal of light-duty work under
the NRP caused disability for the claimed period, but noted that she did not have any work
restrictions related to her December 19, 2007 employment injury prior to the withdrawal of lightduty work.
On September 28, 2015 appellant, through her then-representative, requested a hearing
with a representative of OWCP’s Branch of Hearings and Review. 8 During the hearing held on
May 4, 2016, the representative continued to argue that appellant sustained disability in 2011 due
to withdrawal of light-duty work under the NRP.
By decision dated June 8, 2016, OWCP’s hearing representative affirmed the
September 15, 2015 decision. The hearing representative noted that there was no evidence that
appellant was working in a modified position designed to accommodate her December 19, 2007
employment injury when the employing establishment withdrew light-duty work in late-2010.

7

OWCP inadvertently listed the claimed period of disability as January 5 to May 7, 2011, rather than the actual
claimed period of January 15 to May 7, 2011.
8

Appellant subsequently submitted a January 14, 2016 report from Dr. Stephen S. Wender, a Board-certified
orthopedic surgeon, who diagnosed resolved cervical and lumbar sprains/strains and resolved internal derangement of
the shoulders. Dr. Wender indicated that she could return to regular duty.

3

On May 19, 2017 appellant, through her then-representative, requested reconsideration of
the June 8, 2016 decision. The representative provided arguments regarding the withdrawal of
light-duty work under the NRP which were similar to those previously presented. Appellant
submitted a June 7, 2016 report from Dr. Wender who discussed physical examination findings
from that date. In a May 3, 2017 report, Dr. Edward Frankoski, a Board-certified anesthesiologist
and osteopath, diagnosed cervicalgia and radiculopathy of the cervical region.
By decision dated August 7, 2017, OWCP denied modification of the June 8, 2016
decision.
On August 3, 2018 appellant, through her then-representative, requested reconsideration
of the August 7, 2017 decision. The representative submitted a copy of a September 25, 2017
opinion of the Equal Employment Opportunity Commission (EEOC) which was issued in response
to a class complaint against the employing establishment regarding implementation of the NRP.
By decision dated October 26, 2018, OWCP denied modification of the August 7, 2017
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability or specific condition for which compensation is claimed is causally related
to the employment injury. 9
Under FECA the term “disability” means the incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury. 10 Disability is thus not
synonymous with physical impairment, which may or may not result in an incapacity to earn
wages.11 An employee who has a physical impairment causally related to a federal employment
injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the time
of injury, has no disability as that term is used in FECA. 12 When, however, the medical evidence
establishes that the residuals or sequelae of an employment injury are such that, from a medical
standpoint, they prevent the employee from continuing in his or her employment, he or she is
entitled to compensation for loss of wages. 13

9

S.W., Docket No. 18-1529 (issued April 19, 2019); J.F., Docket No. 09-1061 (issued November 17, 2009).

10

20 C.F.R. § 10.5(f); S.T., Docket No. 18-0412 (issued October 22, 2018).

11

See L.W., Docket No. 17-1685 (issued October 9, 2018).

12

See D.G., Docket No. 18-0597 (issued October 3, 2018).

13

See D.R., Docket No. 18-0323 (issued October 2, 2018).

4

The medical evidence required to establish causal relationship between a claimed period
of disability and an employment injury is rationalized medical opinion evidence. The opinion of
the physician must be based on a complete factual and medical background of the claimant, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the claimed disability and the specific employment factors
identified by the claimant. 14
FECA Bulletin No. 09-05 outlines procedures for light-duty positions withdrawn pursuant
to the NRP. Regarding claims for total disability when a loss of wage-earning capacity decision
has not been issued, the Bulletin provides:
“1. If the claimant has been on light duty due to an injury[-]related condition
without an LWEC [loss of wage-earning capacity] rating (or the CE [claims
examiner] has set aside the LWEC rating as discussed above), payment for total
wage loss should be made based on the CA-7 as long as the following criteria are
met-the current medical evidence in the file (within the last 6 months) establishes
that the injury[-]related residuals continue;
the evidence of file supports that light duty is no longer available; and
there is no indication that a retroactive LWEC determination should be
made. (Note -- Retroactive LWEC determinations should not be made in
these NRP cases without approval from the District Director.)
“2. If the medical evidence is not sufficient, the CE should request current medical
evidence from both the Postal Service and the claimant. As with the previous
circumstances, the claimant should be requested to provide a narrative medical
report that addresses the nature and extent of any employment-related residuals of
the original injury.”15
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish disability from
work for the period January 15 to May 7, 2011 causally related to her accepted December 19, 2007
employment injury.
Appellant submitted a January 26, 2011 report from Dr. Fox, who indicated that she
suffered from brachial neuritis, cervical ligamentous strain, and dorsal myositis. Dr. Fox advised
that it was undetermined when she would return to work. However, this report has no probative
value with respect to the relevant issue of this case because he did not provide an indication that
appellant had disability during the period January 15 to May 7, 2011 causally related to her
14

E.J., Docket No. 09-1481 (issued February 19, 2010).

15

FECA Bulletin No. 09-05 (issued August 18, 2009).

5

accepted December 19, 2007 employment injury. The Board has held that medical evidence that
does not offer an opinion regarding the cause of an employee’s condition or claimed disability is of
no probative value on the issue of causal relationship. 16 Therefore, this report is insufficient to
establish appellant’s claim.17
In support of her disability claim, appellant also submitted additional reports of attending
physicians dated between 2014 and 2017. None of these reports contained an opinion that she had
disability during the period January 15 to May 7, 2011 causally related to her accepted
December 19, 2007 employment injury. Therefore, these reports also are insufficient to establish
her claim.18
On appeal, counsel argues that appellant sustained disability for the period January 15 to
May 7, 2011 because light-duty work was withdrawn under the NRP in late-2010.19 However, the
evidence of record reveals that light-duty work was withdrawn under the NRP due to the
employing establishment’s inability to accommodate medical restrictions necessitated by
appellant’s October 15, 1986 employment injury, not her December 19, 2007 employment injury.
The medical evidence reveals that, by the time light-duty work was withdrawn in late-2010,
appellant had been released to her regular work on a full-time basis with respect to her
December 19, 2007 employment injury. 20 Therefore, counsel’s argument is not relevant to the
circumstances of the present case.
As the medical evidence of record does not contain a rationalized opinion establishing causal
relationship between appellant’s claimed period of disability from January 15 to May 7, 2011 and
the accepted December 19, 2007 employment injury, the Board finds that she has not met her burden
of proof.21

16

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

17

Id.

18

Id.

19

See generally supra note 15. The Board notes that appellant submitted a copy of a September 25, 2017 EEOC
opinion which was issued in response to a class complaint against the employing establishment regarding
implementation of the NRP. However, the opinion does not address the circumstances of the withdrawal of her lightduty work in late-2010.
20

In an April 14, 2008 Form CA-17, Dr. Lewis advised that the cervical, thoracic, and shoulder sprains related to
appellant’s December 19, 2007 employment injury had resolved. She released appellant to full-time work without
restrictions as of April 14, 2008.
21

The record contains a Form CA-16 completed by a physician assistant on December 19, 2007. A properly
completed CA-16 form authorization may constitute a contract for payment of medical expenses to a medical facility
or physician, when properly executed. The form creates a contractual obligation, which does not involve the employee
directly, to pay for the cost of the examination or treatment regardless of the action taken on the claim. The period
for which treatment is authorized by a Form CA-16 is limited to 60 days from the date of issuance, unless terminated
earlier by OWCP. 20 C.F.R. § 10.300(c); P.R., Docket No. 18-0737 (issued November 2, 2018); N.M., Docket No.
17-1655 (issued January 24, 2018); Tracy P. Spillane, 54 ECAB 608 (2003).

6

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish disability for
the period January 15 to May 7, 2011 causally related to her accepted December 19, 2007
employment injury.
ORDER
IT IS HEREBY ORDERED THAT the October 26, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 29, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

